Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-8 and 10-12 are amended. Claims 1-12 are currently pending and have been considered on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/19/2020, 01/08/2021, 03/05/2021, and 04/16/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered except where lined through.

Claim Objections
Regarding claim 5, the instant claim is objected to because of the following informality:  Line 4 reads "a fruit juice of pineapple genus plant". This claim should be rewritten to include the article 'a' Ananas).  
Appropriate correction is required.

Claim Interpretation
	Regarding claims 1-12, the instant claims are drawn to “a composition for the prevention or improvement of type IV allergy”. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C. 102 and 103.
Additionally, the instant claims recite “a cell body of a lactic acid bacterium”. It is interpreted that this limitation means the living lactic acid bacterium microorganism. This is supported by examples in the specification such as “removing the cell body from a culture of lactic acid bacteria…by centrifugation” (paragraph 0016) referring to the common technique of pelleting living cells or “where the lactic acid bacterium is a dead cell body” (paragraph 0026) giving support to the idea that “cell body” is the living microorganism. Therefore, for the purpose of applying prior art under 35 U.S.C. § 102 and 103, “a cell body of a lactic acid bacterium” will be interpreted to mean “a lactic acid bacterium”.
Furthermore, the instant claims recite “Lactobacillus paracasei, a cultured product or fermented
product thereof, or a polysaccharide produced thereby”. The limitation “a polysaccharide produced thereby” is a product (“a polysaccharide”) by process (“produced thereby”; i.e. as a result of metabolism). Even though product-by-process claims are limited by and defined by the process, 
obvious from a product of the prior art, the claim is unpatentable even though the prior product was
made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	Regarding claim 2, the instant claim recites wherein the composition is for “the prevention or improvement of contact dermatitis” in the body of the claim. This is interpreted to be the intended use of the composition recited in the preamble. As the body of the claim does not impart any additional structure to the composition, a composition which reads on claim 1 would similarly read on the instant claim.
	Regarding claim 3, the instant claim recites “wherein the lactic acid bacterium is a lactic acid bacterium derived from a fig” in the body of the claim. This is a product (“the composition according to claim 1”) by process (“derived from a fig”) claim. Thus, any composition which reads on claim 1 would similarly read on the instant claim.
	Regarding claim 5, the instant claim recites “wherein the cultured product or fermented product of the lactic acid bacterium is a cultured product or fermented product that is obtained by cultivating or fermenting the lactic acid bacteria in the presence of a fruit juice of pineapple genus plant”. This is a product (“the composition according to claim 1”) by process (“obtained by cultivating or fermenting the lactic acid bacteria in the presence of a fruit juice of pineapple genus plant”). As discussed above, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claim is drawn to a composition comprising Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242). The specification lacks complete deposit information for the deposit of Lactobacillus paracasei strain IJH-SONE68. Because it is not clear that the properties of this strain are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
Applicant submitted an Affidavit on October 19, 2020 attesting that the claimed Lactobacillus paracasei strain was received by the National Institute of Technology and Evaluation (NITE) on April 19, 2016 and was converted to a deposit under the Budapest Treaty with the NITE Patent Microorganisms Depository (NPMD) on May 19, 2017. The deposited microorganism was tested viable on May 22, 2017.  However, Applicant did not provide a statement of the term of deposit, declaring that “all restrictions on the availability to the public of the materials so deposited will be irrevocably removed upon granting of a patent disclosing the deposit” and assuring that the deposit will be maintained for a period of 30 years, or 5 years after the last request date for furnishing a sample of the deposit, or for the enforceable life of the patent, whichever is longer. Applicant must meet all the requirements of 37 C.F.R. 1.801-1.809. 
As the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claims 1-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	Claim 1 recites “a composition for prevention or improvement of type IV allergy, comprising, as an active ingredient, a cell body of a lactic acid bacterium belonging to Lactobacillus paracasei, a cultured product or fermented product thereof, or a polysaccharide produced thereby”. 
	It is unclear if the term “thereby” in the limitation “a polysaccharide produced thereby” is referring to a polysaccharide produced by the microorganism (i.e. cell body; see claim interpretation) Lactobacillus paracasei, the cultured Lactobacillus paracasei or the fermented Lactobacillus paracasei. 
e.g. the production of metabolites) is a naturally occurring process, culturing is a process, and fermentation is a process. This claim should be amended to distinctly claim to which product the term “thereby” is referring.
	For the purpose of compact prosecution and applying prior art under 35 U.S.C. § 102 and 103, the instant claim is interpreted to refer to a polysaccharide associated with Lactobacillus paracasei regardless of how the polysaccharide is produced. 
	Claims 2-12 are rejected due to their dependency on rejected claim 1.

Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
The term “mainly” in line 2 of claim 7 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant gives an example of a polysaccharide “mainly” composed of glucose and mannose wherein the polysaccharide is composed of glucose, mannose, galactose, and rhamnose in a ratio of approximately 10:170:2:1 (paragraph 0017). While this is an example of “mainly” with respect to compositions comprising glucose, mannose, galactose, and rhamnose, this cannot be an example of “mainly” as the instant claim is drawn to a composition comprising glucose and mannose. Claim 7 does not give the boundaries of what is covered by “mainly”; therefore, the metes and bounds of the claim are unclear. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to laws of nature and natural phenomena without significantly more. 
The claims recite laws of nature and natural phenomena. These judicial exceptions are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below:
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an
abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis
	Step (1): The answer to this step is yes since claims 1-12 are directed to a composition of matter, which is a statutory category.
	Step (2A): The answer to this step is yes because the claimed compositions are directed to laws of nature and natural phenomena, specifically naturally occurring microorganisms, cultures or 
	Prong 1: 
	Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
Claim Analysis
	Independent claim 1 recites a composition for the prevention or improvement of type IV allergy, comprising, as an active ingredient, a cell body of a lactic acid bacterium belonging to Lactobacillus paracasei, a cultured product or fermented product thereof, or a polysaccharide produced thereby. Lactobacillus paracasei is an organism which occurs naturally (paragraph 0012). Cultured products, fermented products, and any compositions produced by the naturally occurring organism (e.g. a polysaccharide) are also naturally occurring. Therefore, the instant claim recites a product of nature.
	Claims 2-3, 5, and 8-12 do not further limit the structure of claim 1. Therefore, the instant claims recite a product of nature.
	Claim 4, which depends from claim 1, further limits the lactic acid bacterium to Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242) or a lactic acid bacterium equivalent thereto. Lactobacillus paracasei strain IJH-SONE68 was isolated from leaves of a fig (i.e. from nature)( paragraph 0012). Therefore, the instant claim recites a product of nature.
Lactobacillus paracasei (paragraph 0039). Therefore, the instant claims recite a product of nature.
	There is no evidence within the specification that the compositions claimed in claims 1-12 contain markedly different characteristics from their naturally occurring counterparts.
	Therefore, the answer to step 2A prong 1 is yes.
	Prong 2:
	The Prong Two analysis considers the claim as a whole. That is, the limitations containing the
judicial exception as well as the additional elements in the claim besides the judicial exception need to
be evaluated together to determine whether the claim integrates the judicial exception into a practical
application. The instant claims do not introduce any additional limitations which transform or improve on the judicial exceptions recited in claim 1 and do not do anything beyond generally linking the use of the judicial exception to a particular technological environment.
	 Therefore, the answer to step 2A prong 2 is no.
	Step (2B): 
	Claims 1-7 do not recite additional elements which require analysis under step 2B. 
	Claims 8 and 9 recite a “food or drink composition”, claim 10 recites a “pharmaceutical composition”, claim 11 recites “a feed composition”, and claim 12 recites a “cosmetic composition”. 
Song et al. (“Recent Application of Probiotics in Food and Agricultural Science”) teaches Lactobacillus paracasei as a probiotic microorganism (table 1) and teaches common applications of probiotics are food compositions such as yogurt (section 3.1.2) or drink compositions such as drinkable milk (section 3.1.1). Song further teaches that probiotics have been extended to animal applications such as animal feed (section 4.1) and formulated as drugs (section 1.1). Huang et al. (“Probiotics in personal care products”) teaches that Lactobacillus is the most common bacterial genus in skin care i.e. cosmetics)(page 5, right column, paragraph 1). Therefore, compositions comprising Lactobacillus paracasei as a food or drink composition, pharmaceutical composition, feed composition, or cosmetic composition is well-understood, routine, conventional activity.  
Therefore, the answer to step (2B) is no.
Conclusion
Claims 1-12 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by Gueniche et al. (US 20060171936 A1)
Gueniche et al. (hereinafter Gueniche) teaches compositions and methods for treating and/or preventing reactive sensitive skin. Particularly Gueniche teaches compositions comprising an effective amount of at least one microorganism belonging to a group comprising Lactobacillus paracasei, a Bifidobacterium longum NCC 490 (CNCM I-2170) or Bifidobacterium lactis NCC 2818 (CNCM I-3446), a fraction thereof or a metabolite thereof. 
Regarding claim 1, Gueniche teaches a composition which comprises Lactobacillus paracasei (i.e. a cell body of a lactic acid bacterium belonging to Lactobacillus paracasei), a fraction thereof, or a metabolite thereof (paragraph 0015 and claims 55 and 64). Thus, the teachings of Gueniche anticipate the instant claim. 
Regarding claim 2, Gueniche teaches the composition of claim 1, as discussed above. As discussed in the claim interpretation section of this action, the instant claim recite the intended use which does not impart patentable weight upon the claim. Therefore, Gueniche’s teaching of a composition comprising Lactobacillus paracasei, a fraction thereof, or a metabolite thereof (paragraph 0015 and claims 55 and 64) anticipates the instant claim.
Regarding claims 3 and 5, Gueniche teaches the composition of claim 1, as discussed above. As discussed in the claim interpretation section of this action, the instant claims recite a product-by-process. There is no evidence that the source (i.e. a fig; claim 3) or the culture media (i.e. fruit juice of pineapple genus plant; claim 5) imparts any additional structure to the composition. Therefore, Gueniche’s teaching of a composition comprising Lactobacillus paracasei, a fraction thereof, or a metabolite thereof (paragraph 0015 and claims 55 and 64) anticipates the instant claims.
Regarding claims 8 and 9, Gueniche teaches the composition of claim 1, as discussed above. Gueniche teaches that the composition may be a food supplement (paragraphs 0011, 0017, 0018). Gueniche gives examples of compositions such as drinks (i.e. a beverage), nutritional foods (i.e. a functional food), fermented milk-based products (i.e. a fermented food), and dietetic supplements (i.e. a supplement)(paragraph 0084). 
Regarding claim 10, Gueniche teaches the composition of claim 1, as discussed above. Gueniche teaches the composition may be in any of the pharmaceutical forms normally used (paragraph 0081).
Regarding claim 11, Gueniche teaches the composition of claim 1, as discussed above. Gueniche teaches the composition may be in foods for animals (i.e. feed)(paragraph 0083).
Regarding claim 12, Gueniche teaches the composition of claim 1, as discussed above. Gueniche teaches the composition may be a cosmetic and/or dermatological composition (paragraph 0012). 

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hsu et al. (US 20050214271 A1).
Hsu et al. (hereinafter Hsu) teaches an isolated microorganism strain, Lactobacillus paracasei GM-080 which was found to be effective in treating allergy (abstract). Specifically, Hsu teaches treating allergy related diseases in a subject comprising administering said subject with a composition comprising the microorganism Lactobacillus paracasei GM-080 (paragraph 0011).
Regarding claim 1, Hsu teaches a composition comprising Lactobacillus paracasei GM-080 (paragraph 0011). The strain GM-080 is specific to the claimed genus Lactobacillus paracasei. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). Therefore, Hsu’s disclosure of the strain Lactobacillus paracasei GM-080 anticipates the broader claim to the species Lactobacillus paracasei. 
Regarding claim 2, as discussed in the claim interpretation section of this action, the instant claims recite the intended use which does not impart patentable weight upon the claim. Therefore, Hsu’s teaching of a composition comprising Lactobacillus paracasei GM-080 (paragraph 0011). anticipates the instant claim. 
Regarding claims 3 and 5, as discussed in the claim interpretation section of this action, the instant claim recites a product-by-process. There is no evidence that the source (i.e. a fig; claim 3) or the culture media (i.e. fruit juice of pineapple genus plant; claim 5) imparts any additional structure to the composition. Therefore, Hsu’s teaching of a composition comprising Lactobacillus paracasei GM-080 (paragraph 0011). anticipates the instant claim. 
Regarding claim 4, Hsu teaches the composition of claim 1 as discussed above. Hsu teaches a composition comprising the microorganism Lactobacillus paracasei GM-080 (paragraph 0011). The Lactobacillus paracasei GM-080 has the effect of treating contact dermatitis (claim 17 and paragraph 0052). Applicant regards equivalents as “…a lactic acid bacterium equivalent thereto” as “a lactic acid bacterium that belongs to Lactobacillus paracasei and has an action of suppressing type IV allergy, particularly contact dermatitis, like Lactobacillus paracasei strain IJH-SONE68” (specification, paragraph 0014). Therefore, the composition recited by Hsu reads on “a lactic acid bacterium equivalent thereto”.
Regarding claims 8 and 9, Hsu teaches the composition comprising Lactobacillus paracasei as a supplement, milk (i.e. a beverage) and health food (i.e. a functional food)(paragraph 0055).
Regarding claim 10, Hsu teaches the composition comprising Lactobacillus paracasei as a pharmaceutical composition (paragraph 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gueniche et al. (US 20060171936 A1) in view of Živković et al. (Frontiers in Microbiology, Vol. 7(286), Pages 1-14).
The teachings of Gueniche are set forth above and applied herein. Gueniche anticipates claims 1-3, 5, and 8-12. 
Regarding claim 6, Gueniche teaches a composition which comprises Lactobacillus paracasei, a fraction thereof, or a metabolite thereof (paragraph 0015 and claims 55 and 64). Gueniche is silent as to a neutral polysaccharide having a structure in which N-acetylglucosamines are linked with each other via α-1,6 bond. 
Živković et al. (hereinafter Živković) teaches Lactobacillus paracasei produces polysaccharides such as exopolysaccharides (abstract). Živković teaches an exopolysaccharide may be a homopolysaccharide. Homopolysaccharides are polysaccharides consisting of one type of monosaccharide (page 2, introduction, left column, paragraph 2). The instantly claimed composition is a homopolysaccharide consisting of one type of monosaccharide, N-acetylglucosamine. In view of the prior art and claim interpretation set forth in this action, the instantly claimed polysaccharide is associated with Lactobacillus paracasei and the instantly claimed composition is therefore obvious over Gueniche in view of Živković.  
Regarding claim 7, Gueniche teaches a composition which comprises Lactobacillus paracasei, a fraction thereof, or a metabolite thereof (paragraph 0015 and claims 55 and 64). Gueniche is silent as to an acidic polysaccharide composed mainly of glucoses and mannoses. Živković teaches Lactobacillus paracasei produces polysaccharides such as exopolysaccharides (abstract). 
Živković teaches an exopolysaccharide may be a heteropolysaccharide. Heteropolysaccharides are polysaccharides consisting of one type of monosaccharide (page 2, introduction, left column, paragraph 2). The instantly claimed composition is a heteropolysaccharide consisting of different type of monosaccharide. In view of the prior art and claim interpretation set forth in this action, the instantly claimed polysaccharide is associated with Lactobacillus paracasei and the instantly claimed composition is therefore obvious over Gueniche in view of Živković.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, and 9-13 of copending Application No. 16/317,410 (hereinafter ‘410).
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The instant claims recite an intended use of “a composition for the prevention or improvement of type IV allergy” in the preamble. The copending claims do not recite this intended use. Nevertheless, a person of ordinary skill in the art would find the addition of the intended use to be an obvious variation of copending application ‘410.
Regarding claim 1, the instant claim is drawn to a composition for prevention of improvement of type IV allergy comprising, as an active ingredient, a cell body of a lactic acid bacterium belonging to Lactobacillus paracasei, a cultured product or fermented product thereof, or a polysaccharide produced thereby . Claim 1 of ‘410 is drawn to an exopolysaccharide of lactic acid bacterium derived from a fig and belonging to Lactobacillus paracasei. The instant claim recites the generic polysaccharide produced by Lactobacillus paracasei whereas copending claim 1 recites the specific exopolysaccharide. Therefore, these claims overlap in scope.
Regarding claim 2, as discussed above, it would be obvious to modify copending claim 1 to further recite the intended use of prevention or improvement of type IV allergy. As the limitation of the instant claim is drawn to intended use, this would be a similarly obvious variation of copending claim 1.
	Regarding claim 3, both the instant claim and claim 1 of ‘410 recite “derived from a fig”.
	Regarding claim 4, both the instant claim and amended claim 5 of ‘410 recite “wherein the lactic acid bacterium is Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242) or a lactic acid bacterium equivalent thereto”.
	Regarding claim 5, as discussed above, the instant claim is drawn to a product-by-process. Therefore, if the copending application recites the same composition, it would read on the instant claim. Claim 1 of ‘410 recites “an exopolysaccharide of a lactic acid bacterium derived from a fig and belonging to Lactobacillus paracasei”. Due to its dependency on claim 1, the instant claim recites the generic polysaccharide produced by Lactobacillus paracasei and therefore overlaps in scope with copending claim 1.
	Regarding claim 6, both the instant claim and claim 2 of ‘410 recite “a neutral polysaccharide having a structure in which N-acetylglucosamines are linked with each other via α-1,6 bond”.
	Regarding claim 7, both the instant claim and claim 3 of ‘410 recite “an acidic polysaccharide mainly composed of glucose and mannose”.
Regarding claim 8, both the instant claim and claim 9 of ‘410 recite “a food and drink composition”.
	Regarding claim 9, both the instant claim and claim 10 of ‘410 recite “a functional food, a fermented food, a beverage, or a supplement”.
	Regarding claim 10, both the instant claim and claim 11 of ‘410 recite “a pharmaceutical composition”.
	Regarding claim 11, both the instant claim and claim 12 of ‘410 recite “a feed composition”.
Regarding claim 12, both the instant claim and claim 13 of ‘410 recites “a cosmetic composition”. 

Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 17/048,916 (hereinafter ‘916).
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The instant claims recite an intended use of “a composition for the prevention or improvement of type IV allergy” in the preamble. The copending claims recite an intended use of “a composition for the prevention or improvement of type I allergy”. A person of ordinary skill in the art would find modification of the intended use of an identical composition to be an obvious variation of copending application ‘916.
Regarding claim 1, both the instant claim and claim 1 of ‘916 recite the composition “comprising, as an active ingredient, a cell body of a lactic acid bacterium belonging to Lactobacillus paracasei, a cultured product or fermented product thereof, or a polysaccharide produced thereby”.
	Regarding claim 2, as discussed above, it would be obvious to modify copending claim 1 to recite the intended use of prevention or improvement of type IV allergy. As the limitations of the instant claims are drawn to intended use, they would be a similarly obvious variation of copending claim 1.
Regarding claim 3, both the instant claim and claim 3 of ‘916 recite “wherein the lactic acid bacterium is a lactic acid bacterium derived from a fig”.
Regarding claim 4, both the instant claim and amended claim 4 of ‘916 recite “wherein the lactic acid bacterium is Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242) or a lactic acid bacterium equivalent thereto”.
Regarding claim 5, both the instant claim and claim 5 of ‘916 recite “wherein the cultured product or fermented product of the lactic acid bacterium is a cultured product or fermented product that is obtained by cultivating or fermenting the lactic acid bacteria in the presence of a fruit juice of pineapple genus plant”.
	Regarding claim 6, both the instant claim and amended claim 6 of ‘916 recite “wherein the polysaccharide is a neutral polysaccharide having a structure in which N-acetylglucosamines are linked with each other via α-1,6 bond”.
	Regarding claim 7, both the instant claim and amended claim 7 of ‘916 recite “wherein the polysaccharide is an acidic polysaccharide composed mainly of glucoses and mannoses”.
	Regarding claim 8, both the instant claim and amended claim 8 of ‘916 recite “wherein the composition is a food or drink composition”.
	Regarding claim 9, both the instant claim and claim 9 of ‘916 recite “wherein the food or drink is a beverage, a functional food, a fermented food, or a supplement”.
	Regarding claim 10, both the instant claim and claim 10 of ‘916 recite “wherein the composition is a pharmaceutical composition”.
Regarding claim 11, both the instant claim and claim 11 of ‘916 recite “wherein the composition is a feed composition”.
Regarding claim 12, both the instant claim and claim 12 of ‘916 recites “wherein the composition is a cosmetic composition”.

Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 17/048,924 (hereinafter ‘924).
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The instant claims recite an intended use of “a composition for the prevention or improvement of type IV allergy” in the preamble. The copending claims recite an intended use of “a composition for suppressing fat accumulation”. A person of ordinary skill in the art would find modification of the intended use of an identical composition to be an obvious variation of copending application ‘924.
Regarding claim 1, both the instant claim and claim 1 of ’924 recite the composition “comprising, as an active ingredient, a cell body of a lactic acid bacterium belonging to Lactobacillus paracasei, a cultured product or fermented product thereof, or a polysaccharide produced thereby”.
Regarding claims 2, as discussed above, it would be obvious to modify copending claim 1 to recite the intended use of prevention or improvement of type IV allergy. As the limitations of the instant claims are drawn to intended use, they would be a similarly obvious variation of copending claim 1.
	Regarding claim 3, both the instant claim and claim 4 of ‘924 recite “wherein the lactic acid bacterium is a lactic acid bacterium derived from a fig”.
Regarding claim 4, both the instant claim and amended claim 5 of ‘924 recite “wherein the lactic acid bacterium is Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242) or a lactic acid bacterium equivalent thereto”.
	Regarding claim 5, both the instant claim and claim 6 of ‘924 recite “wherein the cultured product or fermented product of the lactic acid bacterium is a cultured product or fermented product that is obtained by cultivating or fermenting the lactic acid bacteria in the presence of a fruit juice of pineapple genus plant”.
	Regarding claim 6, both the instant claim and amended claim 7 of ‘924 recite “wherein the polysaccharide is a neutral polysaccharide having a structure in which N-acetylglucosamines are linked with each other via α-1,6 bond”.
	Regarding claim 7, both the instant claim and amended claim 8 of ‘924 recite “wherein the polysaccharide is an acidic polysaccharide composed mainly of glucoses and mannoses”.
	Regarding claim 8, both the instant claim and amended claim 9 of ‘924 recite “wherein the composition is a food or drink composition”.
	Regarding claim 9, both the instant claim and claim 10 of ‘924 recite “wherein the food or drink is a beverage, a functional food, a fermented food, or a supplement”.
	Regarding claim 10, both the instant claim and claim 11 of ‘924 recite “wherein the composition is a pharmaceutical composition”.
	Regarding claim 11, both the instant claim and claim 12 of ‘924 recite “wherein the composition is a feed composition”.
	Regarding claim 12, while the copending application does not recite “a cosmetic composition”, a person of ordinary skill in the art would find modification of the composition of claim 1 of ‘924 such that it is intended as a cosmetic composition to be an obvious variation thereof.

Claims 1-12 are provisionally rejected on the ground of nonstatutory anticipation-type double patenting as being unpatentable over claims 7, 8, and 9 of copending Application No. 16/317,397 (hereinafter ‘397).
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
	Regarding claims 1-3, the instant claims recite “a composition comprising, as an active ingredient, a cell body of a lactic acid bacterium belonging to Lactobacillus paracasei, a cultured product or fermented product thereof, or a polysaccharide produced”. Amended claim 7 of ‘397 recites “a composition comprising a Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242) bacterium and a physiologically acceptable liquid or solid pharmaceutical carrier, a food and drink, a feed, or a cosmetic, wherein the Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242) is present at a concentration of 1 x 106 cfu/g to 1 x 1012 cfu/g, 1 x 106 cfu/ml to 1 x 1012 cfu/ml, 1 x 106 cells/g to 1 x 1012 cells/g, or at least 0.001% by weight. The instant claims are therefore generic to amended claim 7 of ‘397.
	Regarding claim 4, the instant claim is generic to amended claim 7 of ‘397.
	Regarding claim 5, as discussed above, the instant claim is drawn to a product-by-process. Similar to the provisional rejection for claims 1-4, the strain claimed in the conflicting application anticipates the claimed species in the application. 
	Regarding claims 6 and 7, while the instant claims are limiting to the polysaccharide of the composition of claim 1, they nevertheless recite the Lactobacillus paracasei of claim 1 due to their dependency on claim 1 and are therefore, provisionally rejected as generic to amended claim 7 of ‘397.
	Regarding claims 8 and 9, the instant claims are generic to amended claims 8 and 9 of ‘397.
	Regarding claims 10, 11, and 12, the instant claims are generic to amended claim 8 of ‘397.


Conclusion
	No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651